    Case 1:19-cv-13810-JEL-PTM ECF No. 1-4 filed 12/30/19                  PageID.60       Page 1 of 2

                                                                                                     D
                                                  Correspondence from Philip L. Ellison, MBA, JD, Esq
                                                                     Business Counselor & Attorney at Law
                                                                                     pellison@olcplc.com


                                                                   May 22, 2019
                                               SENT VIA EMAIL & HAND DELIVERY

Matt Cairy, Superintendent
Freeland Community School District
710 Powley Drive
Freeland, Michigan 48623

cairym@freelandschools.net

       Re:     Adjournment of Expulsion Hearing; Due Process Demands;
               FOIA and FERPA Requests
               In re H    K

Dear Superintendent Cairy:

This law office serves as legal counsel to H       K         , via his parents, Jason
and Amber Kutchinski. You may treat this letter as formal notice of the same. As
counsel, I expect that all future communications regarding H        K           will be
provided to my office. I have directed the Kutchinskis to have no further
communications with you or Freeland Community School District regarding this
matter without my express direction.

This letter follows up the telephone conversation with me on May 22, 2019. You
indicated that Freeland Community School District does not have counsel for this
matter. During our telephone conversation, I formally (in oral fashion) requested—
and you granted—an adjournment of any expulsion hearing for H               . If this
understanding is in error, please immediately contact me.

My clients seek to adjourn any expulsion hearing until such time as sufficient due
process is fulfilled and when my office, together with Mr. and Mrs. Kutchinski,
complete a full review of all facts, information, and evidence to be submitted via the
school expulsion process. The facts, as I understand them (which the materials may
or may not bear out) causes substantial doubt why the expulsion has even been
initiated as to H      . To that end, I, along with Mr. and Mrs. Kutchinski, will have a
full understanding in order to fully defend or concur with any assertion to be made at
the called-for expulsion hearing.

As the United States Supreme Court has explained, “education is perhaps the most
important function of state and local governments” and the total exclusion from the
educational process for more than a trivial period is a serious event in the life of the
suspended child. The student's interest is to avoid unfair or mistaken exclusion from
the educational process, with all of its unfortunate consequences.
                                                                                            Great Lakes Bay Region
                                                                                                        PO Box 107
                                                                                                 Hemlock, MI 48626
                                                                                            Direct   (989) 642-0055
                                                                                            Fax      (888) 398-7003

A Michigan Professional Limited Liability Company                                                 www.olcplc.com
      Case 1:19-cv-13810-JEL-PTM ECF No. 1-4 filed 12/30/19                   PageID.61     Page 2 of 2
                                       Re: Adjournment of Expulsion Hearing; Due Process Demands;
                                                FOIA and FERPA Requests // In re H       K
                                                                                      May 22, 2019
                                                                                           Page 2

To that end, I, along with Mr. and Mrs. Kutchinski, hereby formally request full formal
written notice of the charges and/or allegations being made against H
K         , together with full and complete copies of all of the following:

   1.   All rules, policies, and/or guidelines H         is accused of violating;
   2.   all evidence proposed to utilized at the expulsion hearing;
   3.   all evidence that can, may, or will exculpate H         ;
   4.   any and all written, oral, or provided statements by any persons related to the
        matters involving H           ;
   5.   a list of all to be called or potential witnesses (and any expected testimony)
   6.   his transcripts (grades);
   7.   disciplinary history;
   8.   all written (or unwritten) processes, procedures, standards, and/or practices
        (including Board of Education policies of and regarding expulsion; and
   9.   the investigative involvement of Matt Cairy to the matter in dispute.

To the extent Freeland Community School District will not provide these materials
willingly or in compliance with due process, this office, on behalf of Jason Kutchinski,
requests a copy of these materials via, first, the Freedom of Information Act, or
alternatively as ‘education records’ pursuant to the Family Educational Rights and
Privacy Act (“FERPA”).

This law office is willing to pay reasonable fees, in accordance with FOIA cost
regulations, for the fulfillment of this request. FERPA prohibits the imposition of a fee
to review documents (see 34 CFR Sec. 99.11(b)). If you choose redact any portion
of any documents responsive to this request, please provide a written explanation for
the redaction including a reference to the specific statutory exemption(s) upon which
you rely. Also, please provide all segregable non- exempt portions of otherwise
exempt material.

Your prompt attention to this matter is greatly appreciated.

If you have any questions, please feel free contact this office in writing.

        Best regards,




        Philip L. Ellison, MBA, JD, Esq.
        Attorney at Law

CC:     Client Litigation File
        Jason Kutchinski (via email,             @att.net)
